—Rose, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was the subject of two prison disciplinary hearings. At the conclusion of the first hearing, he wás found guilty of violating the prison disciplinary rules that prohibit threatening or harassing a staff member, refusing to obey a direct order and causing a disturbance. Admitted in evidence against petitioner were two misbehavior reports and the testimony of the correction officers who had written them and who were eyewitnesses to the events in question. Although the testimony of petitioner and his inmate witnesses was contrary to that of the correction officers, we find no reason to disturb the Hearing Officer’s resolution of this issue of credibility (see, Matter of Pryce v Goord, 281 AD2d 665; Matter of Smith v Senkowski, 245 AD2d 909, 910, lv denied 91 NY2d 813). Accordingly, substantial evidence supports the determination finding petitioner guilty of these charges (see, Matter of Barnes v Goord, 279 AD2d 685; Matter of Williams v Goord, 242 AD2d 842).
At petitioner’s second disciplinary hearing he was found guilty of assaulting a staff member and committing an unhygienic act by throwing a grape drink on a correction officer. Substantial evidence was presented to support this decision as well, and petitioner’s testimony that the officer had intentionally stained his own uniform in order to incriminate petitioner again raised a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966).
- Finally, petitioner’s assertions that he was denied adequate *840representation by his assigned employee assistant and that his procedural rights were violated by the conduct of the disciplinary hearings have been reviewed and found to be without merit.
Crew III, J. P., Peters, Spain and Carpinello, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.